DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 have been amended.
Claims 21-22 are newly presented.
Claims 1-18 and 21-22 as presented June 28, 2021 are currently pending and considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 recite a computer-implemented method for administering information in a care plan to a patient, which is within the statutory category of a process. Claims 10-18 recite a system for administering information in a care plan to a patient, which is within the statutory category of a machine. Claims 21 and 22 recite a non-transitory computer program product comprising a computer- readable medium having program instructions embodied therewith, the program instructions executable by a computer processor to perform an operation of administering information in a care plan to a patient which is within the statutory category of an article of manufacture. 

                                                 2019 PEG: Step 2A - Prong One:

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea.  
Specifically, independent claim 1 recites: A method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient;
matching the identifier to a catalogue in a digital content library using one or more computer processors, wherein the catalogue includes a plurality of versions of the digital content item;
selecting a version of the digital content item in the catalogue, using one or more computer processors, based on patient metadata for the patient, wherein the patient metadata comprises a plurality of parameters relating to personal information about the patient;
transmitting the selected version of the digital content item to a device of the patient,
receiving a second request specifying a second identifier for a second digital content item to be  delivered as part of administering the individualized care plan for the patient;
matching the second identifier to a second catalogue in the digital content library using the one or more computer processors, wherein the second catalogue includes a plurality of versions of the second digital content item;
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device;
determining, based on the technical specifications of the device and using the one or more computer processors, that a first version of the second digital content item is less suitable for presentation on the device compared to a second version of the second digital content item, and in response selecting the second version of the second digital content item; and
transmittinq the second version of the second digital content item to the device
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the device and the one or more computer processors, the claim recites receiving a request specifying an identifier, matching the identifier to a catalogue, selecting a version of the digital content item, transmitting the selected digital content item, receiving a second request, matching the second identifier, determining one or more technical specifications and that a first version is less suitable and transmitting the second version of the second digital content item. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. administering a care plan to a patient). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 10 and 21 recite at least one abstract idea.  
claims 2-9, 11-18 and 22 further narrow the abstract idea described in the independent claims. Claims 2, 4, 5, 11, 13, and 14 further describe selecting the digital content item. Claims 3, 12 and 22 disclose determining a conflict between the selected digital content item and the metadata, adjusting the weights of metadata parameters and choosing another version of the digital content item. Claims 6 and 15 disclose localizing the second version of the second digital content item. Claims 7 and 16 merely describe the patient metadata. Claims 8 and 17 disclose matching the third identifier to a third catalogue, assigning the patient to a group of patients and selecting and transmitting the third digital content item. Claims 9 and 18 disclose matching the third identifier to a catalogue, and selecting and transmitting the third digital content item.  These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 10 and 19.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."

Specifically, independent claim 1 recites: A method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient;
matching the identifier to a catalogue in a digital content library using one or more computer processors, wherein the catalogue includes a plurality of versions of the digital content item;
selecting a version of the digital content item in the catalogue, using one or more computer processors, based on patient metadata for the patient, wherein the patient metadata comprises a plurality of parameters relating to personal information about the patient;
transmitting the selected version of the digital content item to a device of the patient,
receiving a second request specifying a second identifier for a second digital content item to be  delivered as part of administering the individualized care plan for the patient;
matching the second identifier to a second catalogue in the digital content library using the one or more computer processors, wherein the second catalogue includes a plurality of versions of the second digital content item;
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device;
determining, based on the technical specifications of the device and using the one or more computer processors, that a first version of the second digital content item is less suitable for presentation on the device compared to a second version of the second digital content item, and in response selecting the second version of the second digital content item; and
transmittinq the second version of the second digital content item to the device
The claim recites the additional elements of a device and one or more computer processors that implement the identified abstract idea. The device and one or more computer processors are not described by the applicant and are recited at a high-level of generality. Regarding the device, the specification states in paragraph 21: Generally, the care platform can select at least one device for every observation metric. The patient (or care provider) can select any suitable device(s) for collecting data for the specified observation metrics. Regarding the one or more computer processors, the specification states in paragraph 50: CPU 805 retrieves and executes programming instructions stored in memory 820 as well as stores and retrieves application data residing in the storage 830. The bus 817 is used to transmit programming instructions and application data between CPU 805, 1/0 devices interface 810, storage 830, network interface 817, and memory 820. Note, CPU 805 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like.
The dependent claims 2-9, 11-18, and 22 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B

When viewed as a whole, claims 1-18 and 20-22 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The dependent claims 2-9, 11-18, and 20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-18 and 20-22 are rejected under 35 USC §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 2-4, 11-13 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-4, 11-13 and 22 are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Claims 2 and 11 recite choosing a content item based on the weights. The applicant has provided no disclosure on the algorithm for how to choose a content item based on the weights. Any method for choosing a content item based on the weights could potentially read on the as-claimed invention. The specification states in paragraph 44 that the weights for each item of metadata may be preset and that preference for greater weight may be given to certain conditions or disabilities. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 3, 12 and 22 recite determining that a conflict exists between the selected version of the digital content item and at least one of the plurality of metadata parameters
Additionally, claims 3, 12 and 22 recite adjusting the weights assigned to the plurality of metadata parameters. The applicant has provided no disclosure on the algorithm for how to adjust the weights assigned to the plurality of metadata parameters. Any adjusting of weights assigned to the plurality of metadata parameters could potentially read on the as-claimed invention. The specification states in paragraph 46 that the best fit application may adjust the weights assigned to each item of metadata. For example, a higher weight may be assigned for a hearing deficiency. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 4 and 13 recite providing a point system to each value associated with each metadata parameter. The applicant has provided no disclosure on the algorithm for how to provide a point system to each value associated with each metadata parameter. Any point system provided to each value associated with each metadata parameter could potentially read on the as-claimed invention. The specification states in paragraph 45 that the best fit agent may provide a point system for to each item of metadata. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the applicant had possession of the claimed algorithm. No algorithm is presented.
 Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 14 recite choosing […] that corresponds to a highest ranking metadata parameter. The highest ranking of metadata parameter was not previously recited in the claims, and as such, it is unclear as to what the applicant intended by the highest ranking metadata parameter. Further, since each metadata element has multiple parameters, it is unclear which metadata parameter is being chosen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, 15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Dettinger (US 2016/0098536 A1) in further view of Morse (US 2006/0374869 A1).
Regarding claim 1, Dettinger teaches: A computer-implemented method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient; (request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the identifier to a catalogue in a digital content library using one or more computer processors, wherein the catalogue includes a plurality of versions of the digital content item; 
selecting a version of the digital content item in the catalogue, using the one or more computer processors, based on patient metadata for the patient, wherein the patient metadata comprises a plurality of parameters relating to personal information about the patient; (assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
transmitting the selected version of the digital content item to a device of the patient (transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
receiving a second request specifying a second identifier for a second digital content item to be  delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the second identifier to a second catalogue in the digital content library using the one or more computer processors, wherein the second catalogue includes a plurality of versions of the second digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045])
transmitting […] the second digital content item to the device, […] to the patient. (care plan management application transmits video and audio content to the mobile device [0096]; the care plan that has been altered by providing content through a different medium; assigning the patient to watch a video instead of written content via the mobile device [0045])

determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device;
determining, based on the technical specifications of the device and using the one or more computer processors, that a […] version of the second digital content item is less suitable for presentation on the device […]
However, Morse in the analogous art teaches:
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device; (determining an overall computing device profile including screen size, communication speed, load metric, bandwidth and round trip time  [0011], [0055], [0022]; the computer program instructions execute on a processor to implement the invention [0060])
determining, based on the technical specifications of the device and using the one or more computer processors, that a first version of the second digital content item is less suitable for presentation on the device compared to a second version of the second digital content item, and in response selecting the second version of the second digital content item; 
transmitting the second version of the second digital content item to the device, wherein the device is configured to present the second version of the digital content item (the content that has been dynamically formatted based on the user’s mobile device profile is forwarded to the user’s mobile device, [0059], Fig. 4 - 414)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include determining one or more technical specifications of the device and that a first version of the second digital content item is less suitable compared to a second version, and transmitting the second version to the device as taught by Morse. The wide variations in the type of computing devices available creates some device specific limitations in accessing content. Therefore, it is beneficial to provide a way for modifying content in a format suitable for the specific device of the user (Morse [0003], [0011]).
Regarding claim 6, Dettinger and Morse teach the method of claim 1 as described above.
Dettinger further teaches:
localizing […] the second digital content item prior to transmitting […] the second digital content item to the device (once generated, the application stores the care plan and transmits it to a mobile device [0043]; care plan application saves the patient data related to switching to video content [0052]-[0053])
Dettinger does not teach:
the second version of the digital content item
transmitting the second version of the digital content item 
However, Morse in the analogous art teaches:
the second version 
transmitting the second version of the digital content item (the content that has been dynamically formatted based on the user’s mobile device profile is forwarded to the user’s mobile device, [0059], Fig. 4 - 414)
Regarding claim 8, Dettinger and Morse teach the method of claim 1 as described above.
Dettinger further teaches:
receiving a third request specifying a third identifier for a third digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
matching the third identifier to a third catalogue in the digital content library, wherein the third catalogue comprises a plurality of versions of the third digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
assigning the patient to a group of patients based on the patient metadata; 
selecting the third digital content item for the patient based on historical information for that group of users; and (selecting the type of educational content as audio, visual or gaming based on the historical level of adherence of the patient and other patients in the same demographics as the patient, claim 5)
transmitting the third digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
Regarding claim 9, Dettinger and Morse teach the method of claim 1 as described above.
Dettinger further teaches:
receiving a third request specifying a third identifier for a third digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
matching the third identifier to a third catalogue in the digital content library, wherein the third catalogue includes a plurality of versions of the third digital content item;
selecting the third digital content item for the patient based on historical preferences of the patient for other digital content items; and (selecting the type of educational content as audio, visual or game based on the historical level of adherence of the patient, claim 5, [0094])
transmitting the third digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
Regarding claim 10, Dettinger teaches: A system, comprising:
Dettinger further teaches:
a computer processor; and (program product implemented on a computer system [107]; care platform server contains a central processing unit (CPU) [0100]; computer program code executed on a processor, claim 13)
a memory containing a program that, when executed on the computer processor, performs an operation of administering information in a care plan to a patient, the operation comprising: (program product implemented on a computer system [107]; care platform server contains memory, CPU, network interface, and storage to generate a care plan [0100]; CPU retrieves and executes programming instructions stored in memory [0101])
The remainder of the limitations in claim 10 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 17
Claim 18 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Claim 21 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claims 2-5, 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger and Morse in further view of Sharad (US 2017/0286616 A1).  
Regarding claim 2, Dettinger and Morse teach the method of claim 1 as described above.
Dettinger further teaches:
choosing a content item (care plan management can replace reading an article with a video based on the patient’s age [0052])
Dettinger and Morse do not teach:
assigning a weight to each value associated with each metadata parameter; and
choosing a content item based on the weights 
However, Sharad in the analogous art teaches:
assigning a weight to each value associated with each metadata parameter; and (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043])
choosing a content item based on the weights (health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021]) 

Regarding claim 3, Dettinger, Morse and Sharad teach the method of claim 2 as described above.
Dettinger further teaches:
determining that a conflict exists between the selected version of the digital content item and at least one of the plurality of metadata parameters based on comparing a property of the selected version of the digital content item with the at least one of the plurality of metadata parameters; (determine a difference in adherence level between reading an article and video content [0052]; the application detects that the patient is poorly adhering to the selected task of reading articles on the mobile device by making a record of the amount of times the patient accesses the articles [0049])
responsive to determining that the conflict exists, […] (if the patient’s compliance with an assigned task such as reading an article is 25%, the care plan management application can check adherence level to the task after switching to video content [0074])
choosing another version of the digital content item based on the adjusted weights assigned to the plurality of metadata parameters […] (application gives preference to video content for patient tasks on their care plan [0052]; if the patient’s compliance is improved with the assigned task, application assigns a preference to tasks involving video content [0074])
Dettinger and Morse do not teach:
adjusting the weights assigned to the plurality of metadata parameters
based on the adjusted weights assigned to the plurality of metadata parameters
However, Sharad in the analogous art teaches:
adjusting the weights assigned to the plurality of metadata parameters (adjusting the value assigned for the patient’s age based on the age ranges, 0.1 if less than or equal to 14, 0.3 if 15-21, etc. [0033]; adjusting the value based on how chronic the disease is, 0.1 if acute and 1.0 if chronic [0030])
based on the adjusted weights assigned to the plurality of metadata parameters (adjusting the value assigned for the patient’s age based on the age ranges, 0.1 if less than or equal to 14, 0.3 if 15-21, etc. [0033]; adjusting the value based on how chronic the disease is, 0.1 if acute and 1.0 if chronic [0030])
Regarding claim 4, Dettinger, Morse and Sharad teach the method of claim 2 as described above.
Dettinger and Morse do not teach:
providing a point system to each value associated with each metadata parameter of the plurality of parameters; and
choosing the version in the catalogue with a highest point total 
However, Sharad in the analogous art teaches:
providing a point system to each value associated with each metadata parameter of the plurality of parameters; and
choosing the version in the catalogue with a highest point total (Table 3: applications can be we web based, mobile based or smartphone based depending on disease, treatment and communication scores; category 1 has a disease and treatment score of 1.5-2 and a communication score of 1 resulting in all the health management modules being provided as smartphone based applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger and Morse to include providing a point system to each value in the patient metadata and choosing the version in the catalogue that obtains the highest point total as taught by Sharad. This will ensure the health improvement plan provided is the most appropriate version for the patient (Sharad [0007]).
Regarding claim 5, Dettinger, Morse and Sharad teach the method of claim 2 as described above.
Dettinger further teaches:
choosing the version in the catalogue that corresponds to a highest ranking metadata parameter (the application assigns the type of media content that is associated with increased compliance [0074])
Claim 11 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claims 12 and 22 recite substantially similar limitations as those already addressed in claim 3, and, as such are rejected for similar reasons as given above. 
Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 14. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger and Morse in further view of Merkin (US 2014/0164017 A1).  
Regarding claim 7, Dettinger and Morse teach the method of claim 1 as described above.
Dettinger further teaches:
wherein the patient metadata relates to personal information comprising age, […], medical history, […], medical state […] (patient information describes a patient’s medical history and treatment history [0042]; patient demographic information such as age [0052]; patient’s current condition and any symptoms they are experiencing [0030]; each care protocol is related to medical condition the patient has been diagnosed with [0036])
Dettinger and Morse do not teach:
personal information of sex, location, educational history and institutional history
However, Merkin in the analogous art teaches:
personal information of sex, location, educational history, and institutional history (demographic information including sex and current residence [0077]; hospital discharge and education history [0070]; Fig. 27D – amount of times been to the ER, hospital or urgent care in the last 3 months)                                                                                                                                                                                                                                     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger and Morse to include the personal information of sex, location, educational history and institutional history as taught by Merkin. This information is important in providing a comprehensive assessment of the patient for management of their care [0004]. 
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 


Response to Arguments
Regarding the objection(s) to Claims 8 and 17, the Applicant has amended the claims to overcome the bases of objection.
The Applicant has cancelled Claims 19 and 20, rendering the rejections of that claim moot. 
Regarding the rejection under 35 U.S.C. § 101, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
The Office alleges that the previously presented claims were "directed to methods of organizing human activity." Office Action at 6. Respectfully, this is incorrect. The claims do not recite "certain methods of organizing human activity." As explained in the Office Guidance, "not all methods of organizing human activity are abstract ideas." 2106.04(a)(2)(11). In fact, this category "is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances." Id. (emphasis added).
The Office does not, and cannot, assert that the claims recite "fundamental economic principles or practices" or "commercial or legal interactions." Instead, the Office alleges that the claims fall within the grouping "managing personal behavior or relationships or interactions between people." Office Action at 6. The claims, however, do not actually fit within this sub-grouping. As explained in the Office Guidance, the "managing personal behavior" sub-grouping relates to "social activities, teaching, and following rules or instructions." 2106.04(a)(2)(11)(C). 
Regarding (a), the Examiner respectfully disagrees. The claims are directed to a series of rules or instructions that a person would follow to administer a care plan for a patient. Administering a care plan is a human activity, even if the claimed invention may be a specific form of administering a care plan.  Thus, the claims recite steps of an abstract idea categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people.
Here, even if the amended claims are found to recite a judicial exception (which they do not), they are eligible because they "integrate" the alleged "judicial exception into a practical application of the exception." For example, the independent claims recite "an improvement in the functioning of a computer, or an improvement to other technology or technology field." The amended claims recite a specific technical solution for administering an individualized patient care plan. 
Claim 1 (emphasis added). Amended independent claim 10 and new independent claim 21 recite generally similar limitations. This is an improvement to a technology field, and is patent eligible.
Regarding (b)
In Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016), claims for a system filtering content were directed to generic computer components, which, taken individually, were not enough to amount to significantly more than an abstract idea. However, the Federal Circuit held that the claim limitations taken as an "ordered combination" were an inventive concept sufficient for patent eligibility: 
Id. Here, the amended claims recite specific, inventive, technical improvements. For example, as discussed above, amended independent claim 1 recites a specific technical solution for administering an individualized patient care plan. The claim elements, taken as an ordered combination, are an inventive concept amounting to significantly more than an abstract idea.
Regarding (b), the Examiner respectfully disagrees. The claims in Bascom Global Internet Services, Inc. v. AT&T Mobility LLC were eligible as they taught a non-routine, non-conventional arrangement of known elements. However, in the instant claims, the Applicant has not identified anything in a non-routine, non-conventional manner, and thus, the claims do not qualify as an inventive concept.
50. Regarding the rejection under 35 U.S.C. § 112(a) of Claims 2-4 and 11-13, Applicant’s amendments to the claims have not overcome the bases of rejection. There is a lack of adequate written description regarding the disclosure of the algorithms necessary to perform the steps of the claims. Please see the rejections above with additional explanation. 
Regarding the rejection under 35 U.S.C. § 112(b) of Claim 1-4, 6-13, and 15-18, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 112(b) of Claims 5 and 14,
Regarding the rejections under 35 U.S.C. § 102(a)(1) of Claims 1, 8-10, and 17-18, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Respectfully, the prior art as cited does not disclose the limitations of the amended independent claims.
 Regarding (a), the Examiner respectfully disagrees. Applicant’s arguments with respect to the amended claims are moot because the references have been reevaluated due to the change of scope made by the claim amendments. Please see details of the rejections made above. 
Dettinger relates, generally, to "techniques for providing feedback for a care plan for a patient." Dettinger at Abstract. It discloses "techniques related to health care, and more specifically, for administering an individualized care plan for a patient." Id. at [0002]. But when addressing previously presented dependent claim 6, the Office acknowledges that Dettinger does not teach "determining the specifications of the device." Office Action at 24. Therefore Dettinger as cited does not disclose the limitations of the amended independent claims. For previously presented dependent claim 6, the Office relies on Robbins. Id. But Robbins as cited also does not disclose the limitations of the amended independent claims. Robbins relates, generally, to "a patient device adapted to provide interfaces for'' a variety of features. Robbins at Abstract.
Regarding (b), the Examiner respectfully disagrees. Applicant’s arguments with respect to claim 6 are moot given the new grounds of rejection as necessitated by the amendments. Please see details of the rejections made above. 
Regarding the rejections under 35 U.S.C. § 103 of Claims 2-5 and 11-14
The rejection to claims 2-9 and 11-18 incorporate the rejections to independent claims 1 and 10, respectively. As stated above, the rejections to independent claims 1 and 10 are believed to be overcome. Accordingly, the rejections to claims 2-9 and 11-18 are also believed to be overcome. Therefore, the withdrawal of the rejection to these claims is respectfully requested.
Regarding (a), the Examiner respectfully disagrees. Applicant’s arguments with respect to the amended claims are moot because the references have been reevaluated due to the change of scope made by the claim amendments. Please see details of the rejections made above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626